DETAILED ACTION
1.	Claims 1-37 of application 16/447,971, filed on 21-June-2019, are presented for examination.  The IDS received on 19-March-2020 has been considered.  The replacement drawings received on 3-September-2019 are approved by the examiner.  
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections under 35 U.S.C. § 103
2.1	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering the objective evidence present in the application indicating
	obviousness or nonobviousness.

2.2.1	Claims 1-3, 5-23, 30 and 35-37 are rejected under 35 U.S.C. § 103 as being unpatentable over Wei et al, USP Publication 2016/0258129, in view of Avitzur et al, USP Publication 2013/0006484.

2.2.2	Wei discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 1-3, 5-23, 30 and 35-37.  However, in an analogous prior art reference 
Claims 1 and 36-37:  a method for excavating earth at a site [Wei: Abstract (controlling an earthmoving machine and a work implement associated with the earth moving machine); 0037]:
accessing, from a computer memory communicatively coupled to an excavation vehicle (EV), a target tool path comprising a set of locations comprising a volume of earth to be dug and a target depth measurement associated with each location of the set [¶ 0030-0036 (material movement plan 50 may include one or more passes for a ground moving operation and may provide plans for cut locations based on the one or more passes; initially setting the desired parameters of the final work surface or final design plane 61; topography for the material movement plan 50 has an expected surface height 78; the target depth 82; GPS sensors 44 for detecting locations; cut locations based on the one or more passes; volume of materials to be pushed during the initial pass 80)]; 
executing, with a computer communicatively coupled to the excavation vehicle, a set of instructions comprising [Wei: 0037 (instructions stored on at least one of the internal memory and/or the external memory 29 and executed by the controller 27.)]:
navigating a tool physically coupled to the EV to a starting location representing a
set of locations on the target tool path [0032-0033, 0035-0037 (material movement plan 50 may be configured based on signals from the positioning system 36 and, as shown, is configured based upon topography 72 of the work surface 70, as determined from the positioning signals; the machine 10 may operate at a worksite 51 to move material to create a slot 52. The slot may begin at an initial location 53 and end at a spread location 54.)]; 
positioning a leading point of the tool at a depth below the ground surface of the
[Wei: 0035, 0041 (initial pass 80 has a target depth 82 from the expected surface height 78; the determined depth adjustment 94 is then used to adjust the target depth 82 used for the initial pass 80 to determine adjusted depth 92 for generating course for the adjusted pass 90; setting the cut location 96 for the blade 17 of the machine 10, based on the adjusted pass 90, as shown in block 170. With the cut location 96 set, the method 100 may continue by directing the machine 10 to execute the material movement plan 50 based on the adjusted pass 90)]; 
navigating the tool over the target tool path [Wei: 0041 (setting the cut location
96 for the blade 17 of the machine 10, based on the adjusted pass 90, as shown in block 170. With the cut location 96 set, the method 100 may continue by directing the machine 10 to execute the material movement plan 50 based on the adjusted pass 90)]. 
Wei does not teach the set of locations are represented by coordinates within a coordinate space of the site, or recording an actual depth of the earth at each coordinate of the target tool path with a sensor mounted on the EV. However, Avitzur teaches locations that are represented by coordinates within a coordinate space of the site [Avitzur: 0043, 0069 (mission area boundaries may be the geographical boundaries of the mission area represented for example by two geographical coordinates, e.g. one for the north-eastern corner of the mission area and the other for the south-western corner of the mission area; obtaining mapping data therefrom, e.g. data relating to heights in various latitude and longitude coordinates.)]; recording an actual depth of the earth at each coordinate of the target tool path with a sensor mounted on the EV [Avitzur: Fig. 3; 0043-0044, 0076-0077 (Detection and ranging facility may also be configured for updating a map of the mission area, where the map may be generated based on the data received from the detection and ranging facility or otherwise obtained from a different source; desired altitude of the ground of the mission area, has been obtained. If parts or the entire segment did not reach the predefined desired altitude--an indication that more work should be performed on the segment is issued and saved in Data Repository 255 with reference to the segment)]. 
It would have been obvious to one of ordinary skill in the art to combine the method for excavating earth taught by Wei, with the autonomous depth sensing and updating taught by Avitzur, since doing so would autonomously perform earth moving missions with reduced risk of human error, and improve the quality of work done at the site.

Claim 2:  sending an instruction from a computer controller physically coupled to the EV to a hydraulic system of the EV to allocate hydraulic pressure to move the tool over the target tool path [Wei: 0022-0026]. 

Claim 3:  sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to allocate hydraulic pressure to allow the tool to be moved; and maintaining the tool at a fixed angle beneath the ground surface until the sensor mounted on the EV records the target depth [Wei: 0022, 0025-0027]. 

Claim 5:  sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to allocate hydraulic pressure to orient the position of the tool beneath the ground surface [Wei: 0022-0026].

Claim 6:  responsive to determining that the depth of the earth is greater than a threshold difference away from the target depth, adjusting the angle of the tool; and executing the set of instructions to repeat the carrying out of the target tool path [Wei: 0017, 0034-0037]. 

Claim 7:  responsive to determining that the depth of the earth is greater than a threshold difference away from the target depth, raising the position of the tool above the ground surface; [Wei: 0017, 0034-0037]. 

Claim 8:  wherein positioning the leading point of the tool at a depth below the ground surface comprises: tracking a relative position of the tool within the coordinate space of the site [Wei: 0026-0027, 0030-0031]. 

Claim 9:  tracking the relative position of the tool comprises: measuring an absolute position of the EV within the coordinate space of the site with a global positioning sensor mounted on the tool [Wei: 0026-0027, 0030-0031]. 

Claim 10:  wherein tracking the relative position of the tool comprises: measuring the height of the tool relative to the ground surface using forward kinematic analysis of the EV [Wei: 0035-0039]. 

Claim 11:  wherein tracking the relative position of the tool comprises: measuring the relative position of the leading point of the tool with a position sensor mounted on the tool [Wei: 0025-0026, 0030]. 

Claim 12:  wherein the position of the arm of the EV recorded by the position sensor describes the orientation of the tool relative to the ground surface [Wei: 0025-0027, 0030]. 

Claim 13:  accessing a measurement of the absolute position of the EV recorded with the global positioning sensor, a measurement of the height of the tool relative to the ground surface determined using forward kinematic analysis, and a measurement of the orientation of the tool recorded with the position sensor [Wei: 0025-0027, 0030]; and converting, by a lookup table [Avitzur: 0069-0072]. 

Claim 14:  wherein accessing the target tool path further comprises: accessing a plurality of target tool paths, each target tool path of the plurality comprising a set of coordinates within the coordinate space describing a geometry of the excavated earth, each geometry including a different target depth than the geometries of the remaining target tool paths of the plurality [Avitzur: 0041-0044]. 

Claim 15:  wherein the set of instructions further comprise: detecting an obstacle along the target tool path with an imaging sensor, the obstacle preventing the tool from removing earth; positioning the leading point of the tool above the ground surface; and transmitting, to a computing device, identification information describing one or more physical characteristics of the obstacle [Avitzur: 0069-0072].

Claim 16:  wherein the set of instructions further comprise: positioning the leading point of the tool at a position above the surface of the starting location; positioning the leading point of the tool at a plurality of depths below the ground surface of the starting location; and oscillating the leading point of the tool between the position above the surface of the starting location and the plurality of depths below the ground surface to achieve a target depth at the starting location [Wei: 0036-0041]. 

Claim 17:  wherein oscillating the leading point of the tool comprises: sending an instruction from the computer controller physically coupled to the EV to the hydraulic system of the EV to [Wei: 0022-0026]. 

Claim 18:  wherein measuring the depth of the hole comprises: measuring an absolute position of the tool with a global positioning sensor mounted to the leading point of the tool [Wei: 0027-0032].

Claim 19:  wherein measuring the depth of the hole comprises: measuring the absolute position using a measure of the forward kinematics of the tool [Avitzur: 0041, 0044, 0065]. 

Claim 20:  wherein the set of instructions further comprises: activating an alternate tool mounted on the EV to oscillate between the position above the surface of the starting location and the plurality of depths below the ground surface of the starting location [Wei: 0022-0024, 0029-0033].

Claim 21:  wherein measuring the actual depth of the excavated area comprises: sending an instruction from the computer controller physically coupled to the EV to the hydraulic system to allocate hydraulic pressure to halt movement of the tool [Wei: 0022-0026]; measuring the actual depth of the area with the spatial sensor; and generating, with the computer communicatively coupled to the EV, a comparison between the actual depth measured by the spatial sensor and the target depth of the target tool path [Wei: 0032-0039]. 

Claim 22:  responsive to the comparison indicating a threshold difference between the sets of coordinates, positioning the leading point of the tool above the ground surface; and executing the set of instructions to repeat the carrying out of the target tool path [Wei: 0033, 0036-0039, 
0041].
Claim 23:  responsive to the comparison indicating a difference below a threshold difference, concluding the target tool path; and accessing, from the computer memory, a subsequent target tool path of the plurality [Wei: 0033, 0036-0039, 0041]. 

Claim 30: wherein when executed, the set of instructions cause the EV to: record a movement of the tool over an actual tool path in response to the carrying out of the target tool path with a position sensor mounted on the EV, the actual tool path having a set of coordinates that differ from the set of coordinates of the target tool path; and generate, with the computer communicatively coupled to the EV, a comparison between the coordinates of the actual tool path recorded by the position sensor and the coordinates of the target tool path accessed from computer memory [Avitzur: 0075-0078, 0097-0099, 0110-0112]. 

Claim 35:  wherein adjusting the distribution of hydraulic pressure comprises: receiving at least one of: instructions, from the computer controller physically mounted to the EV, to adjust a position or an orientation of the tool; instructions, from the computer controller physically mounted to the EV, to reduce a target speed of the drive system of the EV and increase the hydraulic pressure for controlling the tool; and instructions, from the computer controller physically mounted to the EV, to implement a static threshold limiting the hydraulic pressure directed away from the controlling the tool towards a maneuvering equipment of the EV; and adjusting the distribution of hydraulic pressure to the engine system based on the instructions [Wei: 0022-0026 (adjusting the distribution of hydraulic pressure)].

2.3.1	Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Wei and Avitzur described above, and further in view of Clark et al, USP Publication 2008/0097672.

2.3.2	The combination of Wei and Avitzur discloses the invention substantially as claimed, but does not specifically disclose all of the features of claim 4.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Clark describes these features, including:
Claim 4:  The combination of Wei and Avitzur does not disclose measuring a force of earth beneath the ground surface on the tool based on kinematic measurements of the EV; and responsive to measuring a threshold force on the tool, adjusting the angle of the tool beneath the ground surface.  However, Clark teaches these features at least at [Clark: 0019-0020, 0027-0032].
It would have been obvious to one of ordinary skill in the art to modify the combination of Wei and Avitzur with the velocity-based control process for a machine digging cycle provided by Clark, since doing so would automatically control tool based on the load.

2.4.1	Claims 24-29 and 31 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Wei and Avitzur described above, and further in view of Richardson et al, USP 6,954,999.

2.4.2	The combination of Wei and Avitzur discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 24-29 and 31 .  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Richardson describes these features, including:
Claim 24: The combination of Wei and Avitzur does not disclose the tool physically coupled to the EV comprises a trenching tool. However, Richardson teaches a trenching tool that is physically coupled to the EV [Richardson: col 2:ln(s) 15-35]. 


Claim 25:  sending an instruction from a computer controller physically coupled to the EV to a hydraulic system of the EV to allocate hydraulic pressure to navigate the EV over the target tool path [Wei: 0022-0026]. 

Claim 26:  wherein adjusting the distribution of the hydraulic pressure comprises: recording, by the computer communicatively coupled to the EV, an engine load and a line pressure in the engine system; maintaining hydraulic capacity of the engine system by maintaining hydraulic pressure below a threshold percentage of a maximum hydraulic pressure [Avitzur: 0065-0069]; and responsive to hydraulic pressure exceeding the threshold, reducing a target speed of the drive system of the EV [Avitzur: 0065-0069].

Claim 27:  responsive to recording a threshold depth of the trench with a spatial sensor, navigating the tool forward along the tool path [Richardson: col 3:In 1 through col 4:In 5]. 

Claim 28:  wherein each target tool path of the plurality is adjacent to a second target tool path of the plurality over a long axis of the trench [Richardson: col 5:In 25 through col 6,In 25]. 

Claim 29:  determining, by the computer communicatively coupled to the EV, the volume of earth excavated (earth) based on a depth of the leading point of the tool over the distance traversed by the tool and a width of the excavated area, the width of the excavated area recorded by a spatial sensor mounted on the EV [Wei: 0030-0034, 0036]. 

[Avitzur: 0033, 0036-0039, 0041].

2.5.1	Claim 32 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Wei and Avitzur described above, and further in view of Kim et al, USP Publication 2010/0245542.

2.5.2	The combination of Wei and Avitzur discloses the invention substantially as claimed, but does not specifically disclose all of the features of claim 32 .  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Kim describes these features, including:
Claim 32:  The combination of Wei and Avitzur does not disclose wherein while the tool is moved along the distance, the set of instructions cause the EV to: estimate a volume of earth excavated by the tool without interrupting the movement of the tool along the distance of the target tool path. However, Kim teaches these features at least at [Kim: 0054-0058, 0100-0102].
It would have been obvious to one of ordinary skill in the art to modify the combination of Wei and Avitzur with the device for computing an excavated soil volume using a structured light vision system of Kim, since doing so would automatically determine the volume of earth excavated.

2.6.1	Claims 33-34 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Wei, Avitzur and Richardson described above, and further in view of Kim et al, USP Publication 2010/0245542.

2.6.2	The combination of Wei, Avitzur and Richardson discloses the invention substantially as claimed, but does not specifically disclose all of the features of claims 33-34.  However, in an analogous prior art reference in the same field of endeavor and/or reasonably pertinent to the problem being solved, Kim describes these features, including:
Claim 33:  The combination of Wei, Avitzur and Richardson does not disclose recording a volume of earth at the location of displaced earth with the spatial sensor mounted on the EV. However, Kim teaches these features at least at [Kim: 0093-0096, 0104-0107]. 
It would have been obvious to one of ordinary skill in the art to modify the combination of Wei, Avitzur and Richardson with the device for computing an excavated soil volume using a structured light vision system of Kim, since doing so would automatically determine the volume of earth excavated. 

Claim 34:  The combination of Wei, Avitzur and Richardson does not disclose recording a volume of earth at the location of displaced earth with the imaging sensor mounted on the EV. However, Kim teaches these features at least at [Kim: 0020-0023]. 
It would have been obvious to one of ordinary skill in the art to modify the combination of Wei, Avitzur and Richardson with the device for computing an excavated soil volume using a structured light vision system of Kim, since doing so would automatically determine the volume of earth excavated.

Claim Objections
3.	Claim 29 is objected to for a grammatical informality on ln. 2, specifically the phrase “the volume of earth excavated (earth) based on…”.  The phrase is being interpreted as saying “the volume of earth excavated based on…”.
	Claim 31 is objected to for an informality on ln. 5, specifically the term “target tool path;” is being interpreted as “target tool path.”. 
Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents A-D on the attached PTO-892 Notice of References Cited.
Documents A-D define the general state of the art which is not considered to be of particular relevance.

Prior Art of Record
5.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
6.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

6.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at 
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661